DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 18-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stapleton, U.S. Patent Application Publication 2016/0111999.
Regarding claim 18, Stapleton discloses a solar panel mounting system comprising: a body (Fig. 10) comprising a bearing surface (bottom of 39’), and an attachment point (at 60, see Fig. 1 for example), and a mounting point (at 54, see Fig. 1 for example), wherein the attachment point is defined through the bearing surface (see Figs. 10, 1), and wherein the bearing surface comprises a plurality of serrations (paragraph 30), a fastener (72’) slidably installable in the body; and a clamp assembly (53’) slidably coupled to the body with the fastener, the clamp assembly comprising, a clamp having a first portion (right side), a second portion (left side) and a spacer portion (space between located above 36’) disposed between the first portion and the second portion, a first bonding pin (56, see Fig. 1 for 
Regarding claim 19, Stapleton discloses a solar panel mounting system wherein the plurality of serrations is defined in a first direction and a point is defined in an opposing second direction (there are points going in both linear and lateral directions, so whichever direction the serrations are going a point going in the opposing direction will be present).  
Regarding claim 20, Stapleton discloses a solar panel mounting system wherein the fastener includes at least one of a t-nut and a threaded rod or a bolt (see Fig. 10).  
Regarding claim 21, Stapleton discloses a solar panel mounting system wherein the first bonding pin engages a first frame of a first solar panel in response to the first solar panel being installed on the body, and wherein the second bonding pin engages a second frame of a second solar panel in response to the second solar panel being installed on the body (see For example Fig. 5).  
Regarding claim 22, Stapleton discloses a solar panel mounting system wherein the clamp assembly creates an interference fit between the plurality of serrations, the point (when the point is the distal end of vertical component of 71’), the first frame and the second frame in response to the first solar panel and the second solar panel being installed on the body.    
Regarding claim 23, Stapleton discloses a solar panel mounting system wherein the fastener is configured to deform the point during installation of a solar panel.  The phrase “configured to deform” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The fastener is capable of deforming in any direction if enough amount of force is exerted onto the fastener.
Regarding claim 24, Stapleton discloses a solar panel mounting system wherein the first bonding pin and the second bonding pin define an electrically conductive path through the clamp assembly (paragraph 37 states that the components are metal, so naturally they would be conductive).  
Regarding claim 25, Stapleton discloses a solar panel mounting system further comprising a leveling assembly (71’, 73’) installable on the fastener between the body and the clamp assembly.  
Regarding claim 26, Stapleton discloses a solar panel mounting system wherein the leveling assembly comprises a plate (71’) and a leveling element (73’).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stapleton, U.S. Patent Application Publication 2016/0111999.
Regarding claim 27, Stapleton discloses a solar panel mounting assembly comprising: a body (Fig. 10) defining a mounting point (at 72’) and comprising an attachment point (at 60) defined through a serrated bearing surface (bottom surface of 39’), a point defined in the body along the attachment point (in Fig. 10, flange portion of the body which protrudes beneath the but on the fastener), the point disposed opposite the serrated bearing surface; and a clamp assembly (53’, 73’, 71’, 72’) comprising a 
Regarding claim 28, Stapleton discloses a solar panel mounting assembly wherein the clamp comprises a tooth, but does not specifically disclose is stainless steel.  Stapleton does teach a metal for the mounting clamp (paragraph 37).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize stainless steel as is would provide rigidity as well as protect the mounting assembly against the elements.
Regarding claim 29, Stapleton discloses a solar panel mounting system wherein the clamp comprises a first portion (portion to the left of 36’), a second portion (portion to the right of 36’) and a spacer portion (portion between, directly above 36’), the spacer portion disposed between the first portion and the second portion (see Fig. 10).  
Regarding claim 30, Stapleton discloses a solar panel mounting assembly wherein the clamp comprises a first bonding pin and a second bonding pin (components 56, see Fig. 1 for example).  
Regarding claim 31, Stapleton discloses a solar panel mounting assembly wherein the first bonding pin is disposed in the first portion and the second bonding pin is disposed in the second portion (see Figs. 1, 10).  
Regarding claim 32, Stapleton discloses a solar panel mounting system wherein the first bonding pin engages a first frame of a first solar panel in response to the first solar panel being installed on the body, and wherein the second bonding pin engages a second frame of a second solar panel in response to the second solar panel being installed on the body (see For example Fig. 5).     
Regarding claim 33, Stapleton discloses a solar panel mounting system wherein the first bonding pin and the second bonding pin define an electrically conductive path through the clamp (paragraph 37 states that the components are metal, so naturally they would be conductive).  
Regarding claim 34, Stapleton discloses a solar panel mounting assembly wherein the clamp creates an interference fit between the serrated bearing surface, the point, a first frame and a second frame in response to a first solar panel and a second solar panel being installed on the body (as the clamp puts a pressing force on the mounting assembly body).  
Regarding claim 35, Stapleton discloses a solar panel assembly further comprising a leveling assembly (71’, 72’, 73’) installable on the fastener between the body and the clamp assembly.  
Regarding claim 36, Stapleton discloses a solar panel assembly wherein the leveling assembly comprises a plate (top potion of 71’) and a leveling element (73’).  
Regarding claim 37, Stapleton discloses a solar panel assembly wherein the leveling element is configured to adjust a position of the plate on the fastener (see Fig. 10, generally).  
Regarding claim 38, Stapleton discloses a solar panel assembly comprising: a body (Fig. 10) defining a mounting point (point where 60 is inserted) and comprising an attachment point (point where 72’ is inserted) defined through a serrated bearing surface (bottom surface of 39’), a point defined in the body along the attachment point (in Fig. 10, flange portion of the body which protrudes beneath the but on the fastener), the point disposed opposite the serrated bearing surface (see Fig. 10); and a fastener (72’) installable on the body at the attachment point; a leveling assembly (70’, 71’, 72’, 73’) comprising a leveling element (73’) and a plate (upper plate portion of 71’), the leveling element installable on the fastener and configured to support and adjust a position of the plate (see Fig. 10, generally); and a clamp (53’) having a first portion (portion to the left of 36’), a second portion (portion to the right of 53’) and a spacer portion (portion directly above 36’), the spacer portion disposed between the first portion and the second portion (see Fig. 10), the clamp including at least one of a pin or a tooth (56, see Fig. 1) in each of the first portion and the second portion (see Figs. 1, 10), the clamp installable on the fastener 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326.  The examiner can normally be reached on M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633